             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 1 of 17



                                                                    The Honorable Ronald B. Leighton
 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6
                                         AT TACOMA
 7

 8          ADRIENNE BENSON and MARY                          Case No. 18-cv-00525-RBL
            SIMONSON, individually and on behalf
 9          of all others similarly situated,                 STIPULATED
                                                              PROTECTIVE ORDER
10                                 Plaintiffs,
11          v.
12           DOUBLE DOWN INTERACTIVE,
             LLC, a Washington limited liability
13           company, and INTERNATIONAL
             GAME TECHNOLOGY, a Nevada
14           corporation,
15
                                   Defendants.
16

17

18 1.       PURPOSES AND LIMITATIONS

19          Discovery in this action is likely to involve production of confidential, proprietary, or

20 private information for which special protection may be warranted. Accordingly, the parties hereby

21 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

22 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

23 protection on all disclosures or responses to discovery, the protection it affords from public

24 disclosure and use extends only to the limited information or items that are entitled to confidential

25 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

26 confidential information under seal.
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 2 of 17




 1 2.       DEFINITIONS
 2          2.1 “Confidential” Material
 3          “Confidential” material shall include the following documents and tangible things
 4 produced or otherwise exchanged: (1) trade secret or other confidential research, development, or

 5 commercial information, or other information or tangible things that qualify for protection under

 6 Federal Rule of Civil Procedure 26(c); (2) sensitive and/or non-public contractual terms, settlement

 7 agreements or settlement communications with customers, vendors, advertising platforms, and

 8 other parties; (3) sensitive pricing and other financial information; (4) sensitive information

 9 regarding suppliers and supplier lists; (5) sensitive information regarding customers, customer

10 lists, customer usage, and customer technical requirements; (6) sensitive product development

11 information and information relating to new products; (7) sensitive development processes,

12 designs, drawings, engineering, and hardware and software configuration information; (8)

13 sensitive marketing plans, business plans, forecasts, and business strategies; (9) sensitive

14 communications and information relating to products and services, including, but not limited to,

15 advertising data, which in the hands of competitors would be valuable; (10) customer feedback

16 regarding products that have not been publicly disclosed; (11) protected personal information

17 (including contact information) and other information subject to privacy laws or prohibited from

18 disclosure by statute; (12) sensitive internal financial reporting; and (13) other non-public business

19 information that is treated confidentially by the producing party in the ordinary course of business,

20 the disclosure of which may cause the producing party to be commercially disadvantaged or

21 prejudiced.

22          2.2     Expert
23          “Expert" means a person with specialized knowledge or experience in a matter pertinent to
24 the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or

25 as a consultant in this action, (2) is not an officer, director, or employee of a Party or an officer,

26 director, or employee of a business competitor to a Party, and (3) at the time of retention, is not
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 3 of 17




 1 anticipated to become an officer, director, or employee of a Party or of a Party’s business

 2 competitor. Double Down’s current business competitors are the companies set forth in Exhibit

 3 B.

 4          2.3    “Highly Confidential – Attorneys’ Eyes Only”
 5          “Highly Confidential – Attorney’s Eyes Only” materials shall include extremely sensitive
 6 Confidential Information or Items,” disclosure of which to another Party or Non-Party would

 7 create a substantial risk of serious harm that could not be avoided by less restrictive means.

 8          2.4    “Highly Confidential – Source Code”
 9          “Highly Confidential – Source Code” materials shall include extremely sensitive
10 “Confidential Information or Items” representing computer code and associated comments and

11 revision histories, formulas, engineering specifications, or schematics that define or otherwise

12 describe in detail the algorithms or structure of software or hardware designs, disclosure of which

13 to another Party or Non-Party would create a substantial risk of serious harm that could not be

14 avoided by less restrictive means.

15          2.5    “Protected Material”
16          "Protected Material" shall include any disclosure or material that is designated as
17 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

18 “HIGHLY CONFIDENTIAL – SOURCE CODE.”

19 3.       SCOPE
20          The protections conferred by this agreement cover not only Protected Material (as defined
21 above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

22 excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,

23 or presentations by parties or their counsel that might reveal Protected Material.

24          However, the protections conferred by this agreement do not cover information that is in
25 the public domain or becomes part of the public domain through trial or otherwise.

26 4.       ACCESS TO AND USE OF PROTECTED MATERIAL
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 4 of 17




 1          4.1     Basic Principles. A receiving party may use Protected Material that is disclosed or
 2 produced by another party or by a non-party in connection with this case only for prosecuting,

 3 defending, or attempting to settle this litigation. For the sake of clarity, Protected Material may not

 4 be used to prosecute, defend, or attempt to settle any of the Related Cases. See Dkt. 29 (defining

 5 “Related Cases”). Protected Material may be disclosed only to the categories of persons and under

 6 the conditions described in this agreement. For the sake of clarity, Protected Material may not be

 7 disclosed to putative class members unless and until a class comprising those absent class members

 8 is certified or those absent class members otherwise become parties to this action. Protected

 9 Material must be stored and maintained by a receiving party at a location and in a secure manner

10 that ensures that access is limited to the persons authorized under this agreement.

11          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
12 by the court or permitted in writing by the designating party, a receiving party may disclose any

13 confidential material only to:

14                  (a)     the receiving party’s counsel of record in this action, as well as employees
15          of counsel to whom it is reasonably necessary to disclose the information for this litigation;
16                  (b)     the officers, directors, and employees (including in house counsel) of the
17          receiving party to whom disclosure is reasonably necessary for this litigation, unless the
18          parties agree that a particular document or material produced is for Attorney’s Eyes Only
19          and is so designated;
20                  (c)     experts and consultants to whom disclosure is reasonably necessary for this
21          litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
22          (Exhibit A);
23                  (d)     the court, court personnel, and court reporters and their staff;
24                  (e)     copy or imaging services retained by counsel to assist in the duplication of
25          confidential material, provided that counsel for the party retaining the copy or imaging
26
            Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 5 of 17




 1         service instructs the service not to disclose any confidential material to third parties and to
 2         immediately return all originals and copies of any confidential material;
 3                (f)     during their depositions, witnesses in the action to whom disclosure is
 4         reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 5         Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the
 6         court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 7         confidential material must be separately bound by the court reporter and may not be
 8         disclosed to anyone except as permitted under this agreement;
 9                (g)     the author or recipient of a document containing the information or a
10         custodian or other person who otherwise possessed or knew the information; and
11                (h)     other persons only by written consent of the producing party or upon order
12         of the Court and on such conditions as may be agreed or ordered.
13         4.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
                  “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items.
14
           Unless otherwise ordered by the court or permitted in writing by the designating party, a
15
     receiving party may disclose any information or item designated “HIGHLY CONFIDENTIAL –
16
     ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
17
                  (a)     the Receiving Party's Outside Counsel of Record in this action, as well as
18
           employees of said Outside Counsel of Record to whom it is reasonably necessary to
19
           disclose the information for this litigation and who have signed the "Acknowledgment and
20
           Agreement to Be Bound" that is attached hereto as Exhibit A;
21
                  (b)     Optional as deemed appropriate in case-specific circumstances: in-house
22
           counsel of the receiving party (1) who has no involvement in competitive decision-making,
23
           (2) to whom disclosure is reasonably necessary for this litigation, (3) who has signed the
24
           “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25

26
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 6 of 17




 1                  (c)     Experts of the receiving party (1) to whom disclosure is reasonably
 2          necessary for this litigation, and (2) who have signed the "Acknowledgment and
 3          Agreement to Be Bound" (Exhibit A);
 4                  (d)     the court and its personnel;
 5                  (e)     court reporters and their staff, professional jury or trial consultants, and
 6          professional vendors to whom disclosure is reasonably necessary for this litigation and who
 7          have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A); and
 8                  (f)     the author or recipient of a document containing the information or a
 9          custodian or other person who otherwise possessed or knew the information.
10          4.4     Filing Protected Material. Before filing Protected Material or discussing or
11 referencing such material in court filings, the filing party shall confer with the designating party,

12 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

13 remove the confidential designation, whether the document can be redacted, or whether a motion

14 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

15 designating party must identify the basis for sealing the specific confidential information at issue,

16 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

17 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

18 the standards that will be applied when a party seeks permission from the court to file material

19 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

20 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

21 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

22 the strong presumption of public access to the Court’s files.

23 5.       DESIGNATING PROTECTED MATERIAL
24          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
25 or non-party that designates information or items for protection under this agreement must take

26 care to limit any such designation to specific material that qualifies under the appropriate
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 7 of 17




 1 standards. The designating party must designate for protection only those parts of material,

 2 documents, items, or oral or written communications that qualify, so that other portions of the

 3 material, documents, items, or communications for which protection is not warranted are not swept

 4 unjustifiably within the ambit of this agreement.

 5          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 6 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 7 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 8 and burdens on other parties) expose the designating party to sanctions.

 9          If it comes to a designating party’s attention that information or items that it designated for
10 protection do not qualify for protection, the designating party must promptly notify all other parties

11 that it is withdrawing the mistaken designation.

12          5.2     Manner and Timing of Designations. Except as otherwise provided in this
13 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

14 ordered, disclosure or discovery material that qualifies for protection under this agreement must

15 be clearly so designated before or when the material is disclosed or produced.

16                  (a)    Information in documentary form: (e.g., paper or electronic documents and
17          deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
18          proceedings), the designating party must affix the word “CONFIDENTIAL” to each page
19          that contains Protected Material. If only a portion or portions of the material on a page
20          qualifies for protection, the producing party also must clearly identify the protected
21          portion(s) (e.g., by making appropriate markings in the margins).
22                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties
23          and any participating non-parties must identify on the record, during the deposition or other
24          pretrial proceeding, all protected testimony, without prejudice to their right to so designate
25          other testimony after reviewing the transcript. Any party or non-party may, within fifteen
26          days after receiving the transcript of the deposition or other pretrial proceeding, designate
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 8 of 17




 1          portions of the transcript, or exhibits thereto, as confidential. If a party or non-party desires
 2          to protect confidential information at trial, the issue should be addressed during the pre-
 3          trial conference.
 4                  (c)     Other tangible items: the producing party must affix in a prominent place
 5          on the exterior of the container or containers in which the information or item is stored the
 6          word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
 7          protection, the producing party, to the extent practicable, shall identify the protected
 8          portion(s).
 9          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
10 designate qualified information or items does not, standing alone, waive the designating party’s

11 right to secure protection under this agreement for such material. Upon timely correction of a

12 designation, the receiving party must make reasonable efforts to ensure that the material is treated

13 in accordance with the provisions of this agreement.

14 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
15          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
16 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

17 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

18 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

19 challenge a confidentiality designation by electing not to mount a challenge promptly after the

20 original designation is disclosed.

21          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
22 regarding confidential designations without court involvement. Any motion regarding confidential

23 designations or for a protective order must include a certification, in the motion or in a declaration

24 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

25 affected parties in an effort to resolve the dispute without court action. The certification must list

26
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 9 of 17




 1 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 2 to-face meeting or a telephone conference.

 3          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
 4 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 5 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 6 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 7 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 8 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 9 the material in question as confidential until the court rules on the challenge.

10 7.       PROCEDURES FOR APPROVING OR OBJECTING TO DISCLOSURE OF “HIGHLY
            CONFIDENTIAL – ATTORNEYS’ EYES ONLY” OR “HIGHLY CONFIDENTIAL –
11
            SOURCE CODE” INFORMATION OR ITEMS TO OR EXPERTS.
12          (a)     Unless otherwise ordered by the court or agreed to in writing by the Designating
13 Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item

14 that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY” or

15 “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 4.3(c) first must make a

16 written request to the Designating Party that (1) identifies the general categories of “HIGHLY

17 CONFIDENTIAL – ATTORNEYS' EYES ONLY” or “HIGHLY CONFIDENTIAL — SOURCE

18 CODE” information that the Receiving Party seeks permission to disclose to the Expert, (2) sets

19 forth the full name of the Expert and the city and state of his or her primary residence, (3) attaches

20 a copy of the Expert's current resume, (4) identifies the Expert's current employer(s), and (5)

21 identifies (by name and number of the case, filing date, and location of court) any litigation in

22 connection with which the Expert has offered expert testimony, including through a declaration,

23 report, or testimony at a deposition or trial, during the preceding four years.

24          (b)     A Party that makes a request and provides the information specified in the
25 preceding respective paragraphs may disclose the subject Protected Material to the Expert unless,

26 within 14 days of delivering the request, the Party receives a written objection from the
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 10 of 17




 1 Designating Party. Any such objection must set forth in detail the grounds on which it is based. If

 2 a timely written objection is made, the Parties must meet and confer to try to resolve the matter by

 3 agreement within 7 days of the written objection. If no agreement is reached, the Receiving Party

 4 may seek permission from the Court to disclose the subject Protected Material to the identified

 5 Expert.

 6 8.        SOURCE CODE
 7           (a)    To the extent production of source code becomes necessary in this case, a
 8 Producing Party may designate source code as “HIGHLY CONFIDENTIAL – SOURCE CODE”

 9 if it comprises or includes confidential, proprietary or trade secret source code.

10           (b)    Any source code produced in discovery shall be made available for inspection, in a
11 format allowing it to be reasonably reviewed and searched, during normal business hours or at

12 other mutually agreeable times, at an office of the Producing Party's counsel or another mutually

13 agreed upon location. The source code shall be made available for inspection on a secured

14 computer in a secured room without Internet access or network access to other computers, and the

15 Receiving Party shall not copy, remove, or otherwise transfer any portion of the source code onto

16 any recordable media or recordable device. The Producing Party may visually monitor the

17 activities of the Receiving Party's representatives during any source code review, but only to ensure

18 that there is no unauthorized recording, copying, or transmission of the source code.

19           (c)    The Receiving Party may request paper copies of limited portions of source code
20 that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other

21 papers, or for deposition or trial, but shall not request paper copies for the purposes of reviewing

22 the source code other than electronically as set forth in paragraph (c) in the first instance. The

23 Producing Party shall provide all such source code in paper form including bates numbers and the

24 label “HIGHLY CONFIDENTIAL – SOURCE CODE.”

25           (d)    The Receiving Party shall maintain a record of any individual who has inspected
26 any portion of the source code in electronic or paper form. The Receiving Party shall maintain all
             Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 11 of 17




 1 paper copies of any printed portions of the source code in a secured, locked area. The Receiving

 2 Party shall not create any electronic or other images of the paper copies and shall not convert any

 3 of the information contained in the paper copies into any electronic format. The Receiving Party

 4 shall only make additional paper copies if such additional copies are (1) necessary to prepare court

 5 filings, pleadings, or other papers (including a testifying expert's expert report), (2) necessary for

 6 deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during

 7 a deposition shall be retrieved by the Producing Party at the end of each day and must not be given

 8 to or left with a court reporter or any other unauthorized individual.

 9 9.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
10
             If a party is served with a subpoena or a court order issued in other litigation that compels
11
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
12
     must:
13
             (a)       promptly notify the designating party in writing and include a copy of the subpoena
14
     or court order;
15
             (b)       promptly notify in writing the party who caused the subpoena or order to issue in
16
     the other litigation that some or all of the material covered by the subpoena or order is subject to
17
     this agreement. Such notification shall include a copy of this agreement; and
18
             (c)       cooperate with respect to all reasonable procedures sought to be pursued by the
19
     designating party whose Protected Material may be affected.
20
     10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed Protected
22
     Material to any person or in any circumstance not authorized under this agreement, the receiving
23
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
24
     (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
25
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
26
            Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 12 of 17




 1 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 2 Bound” that is attached hereto as Exhibit A.

 3          (a)     If any party violates the limitations on the use of Protected Information as described
 4 above, the party violating this Order may be subject to sanctions as ordered by the Court. In the

 5 event motion practice is required to enforce the terms of this Order, the prevailing party on such a

 6 motion may be awarded costs, expenses, and fees, including attorney or other professional fees,

 7 incurred in connection with the discovery of the violation and the preparation, filing, and arguing

 8 of the motion or any other proceedings resulting from the violation.

 9 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
10
            When a producing party gives notice to receiving parties that certain inadvertently
11
     produced material is subject to a claim of privilege or other protection, the obligations of the
12
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
13
     is not intended to modify whatever procedure may be established in an e-discovery order or
14
     agreement that provides for production without prior privilege review. The parties agree to the
15
     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
16
     12.    NON TERMINATION AND RETURN OF DOCUMENTS
17
            Within 60 days after the termination of this action, including all appeals, each receiving
18
     party must return all Protected Material to the producing party, including all copies, extracts and
19
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
20
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
21
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
22
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
23
     product, even if such materials contain Protected Material.
24
            The confidentiality obligations imposed by this agreement shall remain in effect until a
25
     designating party agrees otherwise in writing or a court orders otherwise.
26
            Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 13 of 17




 1

 2                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 3

 4
     Dated: July 23, 2020                   By: s/ Todd Logan
 5
                                            Rafey Balabanian (admitted pro hac vice)
 6
                                            rbalabanian@edelson.com
 7                                          Todd Logan (admitted pro hac vice)
                                            tlogan@edelson.com
 8                                          Brandt Silver-Korn (admitted pro hac vice)
                                            bsilverkorn@edelson.com
 9                                          EDELSON PC
                                            123 Townsend Street, Ste. 100
10
                                            San Francisco, California 94107
11                                          Tel: 415.638.9660

12                                          By: s/ Cecily C. Shiel
13                                          Cecily C. Shiel
14                                          cshiel@tousley.com
                                            TOUSLEY BRAIN STEPHENS PLLC
15                                          1700 Seventh Avenue, Suite 2200
                                            Seattle, Washington 98101
16                                          Tel: 206.682.5600
                                            Fax: 206.682.2992
17

18                                          Attorneys for Plaintiffs and the Putative Class
19

20
     Dated: July 23, 2020                   By: s/ Jaime Drozd Allen
21

22                                          DAVIS WRIGHT TREMAINE LLP

23                                          Stuart R. Dunwoody, WSBA #13948
                                            Jaime Drozd Allen, WSBA #35742
24                                          Cyrus E. Ansari, WSBA #52966
25                                          Benjamin J. Robbins, WSBA #53376

26                                          920 Fifth Avenue, Suite 3300
     Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 14 of 17



                                     Seattle, Washington 98104-1610
 1                                   Tel: (206) 622-3150 Fax: (206) 757-7700
 2                                   Email: jaimeallen@dwt.com
                                     Email: stuartdunwoody@dwt.com
 3                                   Email: cyrusansari@dwt.com
                                     Email: benrobbins@dwt.com
 4
                                     Attorneys for Defendant Double Down
 5
                                     Interactive, LLC
 6
                                     By: s/ William M. Gantz
 7
                                     DUANE MORRIS LLP
 8
                                     William M. Gantz
 9                                   100 High Street
10                                   Suite 2400
                                     Boston, MA 02110
11                                   Tel. (857) 401-3026
                                     Email: bgantz@duanemorris.com
12
                                     Dana B. Klinges
13
                                     30 South 17th Street
14                                   Philadelphia, PA 019103
                                     Tel: (215) 405-2632
15                                   Email: dklinges@duanemorris.com

16                                   Lauren Case
                                     One Market Plaza
17
                                     Suite 2200
18                                   San Francisco, CA 94105
                                     Tel: (415) 723-7201
19                                   Email: LMCase@duanemorris.com
20                                   OGLETREE, DEAKINS, NASH, SMOAK &
                                     STEWART, P.C.
21

22                                   Adam T. Pankratz, WSBA #50951
                                     800 5th Avenue, Suite 1400
23                                   Seattle, WA 98104
                                     Tel: (206) 693-7057
24                                   Email: Adam.Pankratz@ogletree.com
25
                                     Attorneys for Defendant International Game
26                                   Technology
            Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 15 of 17




 1         PURSUANT TO STIPULATION, IT IS SO ORDERED

 2         IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 5 documents, including the attorney-client privilege, attorney work-product protection, or any other

 6 privilege or protection recognized by law.

 7

 8 DATED this 28th day of July, 2020.

 9

10

11
                                                        A
                                                        Ronald B. Leighton
12                                                      United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26
            Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 16 of 17




 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Benson et al. v. Double Down Interactive, LLC et al., Case No. 18-cv-00525-RBL (W.D.

 8 Wash.). I agree to comply with and to be bound by all the terms of this Stipulated Protective Order

 9 and I understand and acknowledge that failure to so comply could expose me to sanctions and

10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11 any information or item that is subject to this Stipulated Protective Order to any person or entity

12 except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
           Case 2:18-cv-00525-RBL Document 123 Filed 07/28/20 Page 17 of 17




 1                                            EXHIBIT B
 2     DOUBLE DOWN INTERACTIVE’S BUSINESS COMPETITORS AS OF JULY 10, 2020
 3         For purposes of Section 2.2 of this Stipulated Protective Order, Double Down Interactive’s
 4 business competitors are Product Madness/Big Fish Games (subsidiaries of Aristocrat), Scientific

 5 Games Corp., GSN, Playtika (acquired by a group of investors led by Shanghai Giant Network

 6 Technology Co.), Zynga Inc., Huuuge Games, Murka, Glu Mobile, Activision Blizzard, Electronic

 7 Arts, Kabam, Rovio and Tencent Holdings.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
